Case: 1:19-cr-00314-JRA Doc #: 12 Filed: 05/22/19 1of 3. PagelD #: 29

 

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO
_ EASTERN DIVISION

 

UNITED STATES OF AMERICA, INDICTMENT

j . By
Plaintiff, JUDG = ADAMS
v. CASENO. # 3 49 CR 414
)
)

 

Tiffe 18, United States Code,
Section 751 (a); Title 21, United
States Code, Sections 841(a)(1),
(b)(1)(B), and 846

RAYSHAWN D. LIGON,
Defendant.
COUNT 1
(Attempt to Possess with Intent to Distribute Fentanyl,
21 U.S.C. §§ 841(a)(1), (b)(1)(B) and 846)
The Grand Jury charges:

1. On or about March 1, 2019, in the Northern District of Ohio, Eastern Division,
and elsewhere, Defendant RAYSHAWN D. LIGON did knowingly and intentionally attempt to
possess with the intent to distribute approximately 331.10 grams of a mixture and substance
containing a detectable amount of fentanyl, a Schedule II controlled substance, in violation of

Title 21, United States Code, Sections 841(a)(1), (b)(1)(B), and 846.

COUNT 2
(Escape, 18 U.S.C. § 751(a))

The Grand Jury further charges:

2. On or about March 2, 2019, in the Northern District of Ohio, Eastern Division,
Defendant RAYSHAWN D. LIGON did knowingly escape from custody, under the supervision
of Oriana House Residential Reentry Center, while in custody as an inmate at Federal
Correctional Institution McKean, an institutional facility in which he was lawfully confined at

the direction of the Attorney General by virtue of a judgment and commitment of the United
Case: 1:19-cr-00314-JRA Doc #: 12 Filed: 05/22/19 2 of 3. PagelD #: 30

States District Court for the Northern District of Ohio, upon a previous conviction for possession
with intent to distribute heroin and conspiracy to distribute heroin, in violation of Title 18,
United States Code, Section 751 (a).

FORFEITURE
The Grand Jury further charges:

3, For the purpose of alleging forfeiture pursuant to Title 21, United States Code,
Section 853, the allegation of Count 1 is incorporated herein by reference. As a result of the
foregoing offense, Defendant RAYSHAWN D. LIGON shall forfeit to the United States any and
all property constituting, or derived from, any proceeds he obtained, directly or indirectly, as the
result of such violation; any and all of his property used or intended to be used, in any manner or

part, to commit or to facilitate the commission of such violation.

A TRUE BILL.
Case: 1:19-cr-00314-JRA Doc #: 12 Filed: 05/22/19 3 of 3. PagelD #: 31

1219 CR

 

United States v. Rayshawn D. Ligon

A TRUE BILL.

42 ra Ney ”
fii, bee o By by ve
Aetridé Ge 3 ieee.

FOREPERSON

 

JUSTIN E. HERDMAN
United States Attorney

we —_dudt le

ROBERT F. CORTS
Chief, OCDETF Unit

 
